DETAILED ACTION
This is an Office action based on application number 16/576,948 filed 20 September 2021, which claims priority to JP2018-179174 filed 25 September 2018. Claims 1-16 are pending.
Amendments to the claims, filed 19 April 2022, have been entered into the above-identified application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections, made of record in the prior Office action are withdrawn due to Applicant’s arguments in the response filed 19 April 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yatagai et al. (US Patent Application Publication No. US 2007/0167546 A1) (Yatagai) in view of Tanaka et al. (US Patent Application Publication No. US 2016/0017194 A1) (Tanaka) and Suzuki et al. (US Patent Application Publication No. US 2010/099317 A1) (Suzuki).

Regarding instant claim 1, Yatagai discloses a pressure-sensitive adhesive tape used for insulation of electronic parts (paragraph [0002]).
	Yatagai further discloses that the pressure-sensitive adhesive tape comprises a pressure-sensitive adhesive composition comprising a rubber-based latex that is a mixture of an unmodified natural rubber latex and an acrylic modified natural rubber latex (paragraphs [0007; 0015]). Yatagai further exemplifies a natural rubber latex modified with methyl methacrylate (paragraph [0058]).
	Yatagai does not explicitly disclose that the pressure-sensitive adhesive layer includes biomass-derived carbons accounting for more than 50% of its total carbon content. Furthermore, Yatagai does not explicitly that the pressure-sensitive adhesive shows a specific displaced length in a heat-resistant holding power test.
	However, Tanaka discloses a double-sided pressure-sensitive adhesive for fixing an electronic device component comprising a pressure-sensitive adhesive of any type so long as it has a biomass degree of 50% or more (paragraph [0019]) because a pressure-sensitive adhesive having such a high biomass is environmentally compatible or friendly to the global environment (paragraph [0020]). The biomass degree of Tanaka is construed to encompass the range of bio-mass derived carbons recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Tanaka further discloses that the pressure-sensitive adhesive includes any various adhesives inclusive of natural rubber, which is preferred because it is a plant-derived raw material and the use of it can increase the biomass degree (paragraphs [0022; 0039]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to control the biomass content of the adhesive of Yatagai as prescribed by Tanaka. The motivation for doing so would have been to render the adhesive composition environmentally compatible or friendly to the global environment.
	As to the displaced length in a heat-resistant holding power test, Yatagai in view of Tanaka is silent as to the explicitly property; however, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claim, and one of ordinary skill in the art would readily recognize that a substantially identical embodiment must have the same properties (i.e., the same displaced length in a heat-resistant power test). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Further, Suzuki discloses a pressure-sensitive adhesive composition comprising an acrylic-based polymer (paragraph [0010]). Suzuki further discloses that said adhesive has a high level of cohesiveness in a high-temperature environment as shown by high-temperature holding strength, which contributes to excellent adhesive properties (paragraph [0007]).
	Suzuki further discloses that the holding strength is measured at a temperature of 80ºC and measures the displaced distance of an adhesive having a 500 g weight attached thereto after a period of 1 hour (paragraph [0162]). Suzuki provides exemplary adhesives having a displaced length in a holding strength test of less than 1.0 mm (TABLE 4).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodiment encompassed by Yatagai in view of Tanaka having a displaced length of 1.0 mm/50 minutes at 80ºC in a heat-resistant holding power test. The motivation for doing so would have been that adhesives having such a property exhibit excellent adhesive properties with regard to high-temperature cohesiveness.
	Therefore, it would have been obvious to combine Tanaka and Suzuki with Yatagai to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Yatagai discloses the pressure-sensitive adhesive composition comprising a natural rubber latex composed of a mixture of an unmodified natural rubber latex and an acrylic modified natural rubber latex as cited above.
	Yatagai further discloses that the pressure-sensitive adhesive composition comprises a styrene-butadiene latex, wherein the weight ratio of natural rubber latex to the styrene-butadiene copolymer latex is 10:90 to 90:10, which is construed to encompass the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 3, Yatagai does not explicitly disclose a pressure-sensitive adhesive layer comprising a crosslinking agent.	
	However, Tanaka discloses that crosslinking agents are readily combinable and used with rubber-based pressure-sensitive adhesives (paragraph [0050]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the crosslinking agent of Tanaka in the pressure-sensitive adhesive composition of Yatagai. The motivation for doing so would have been that combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Tanaka with Yatagai to obtain the invention as specified by the instant claim.

Regarding instant claim 4, Yatagai further disclosed that the pressure-sensitive adhesive composition further comprises a tackifier inclusive of gum rosin, wood rosin, and tall oil rosin (paragraphs [0029; 0035]), which are tackifiers derived from plants.

Regarding instant claim 5, Yatagai further discloses that the amount of tackifier is 50 to 150 parts by weight with respect to 100 parts by weight of the rubber-based latex (claim 10), which is construed to overlap the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 7, Yatagai further discloses a pressure-sensitive adhesive tape comprising a pressure-sensitive adhesive layer on at least one side of a substrate (Claim 11).

Regarding instant claim 8, Yatagai does not explicitly disclose the biomass content of the entire pressure-sensitive adhesive sheet.
	However, Tanaka discloses a double-sided pressure-sensitive adhesive sheet wherein the whole of the adhesive tape (including all components such as pressure-sensitive adhesive layer, support, and release liner) has a biomass degree of 25% or more such that the whole of the resulting tape is environmentally compatible or friendly to the global environment (paragraph [0080]). The biomass degree of Tanaka is construed to encompass the biomass-derived carbon amount recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to ensure that the pressure-sensitive adhesive sheet of Yatagai has the biomass content prescribed by Tanaka. The motivation for doing so would have been that such a construction is environmentally compatible and friendly to the global environment.
	Therefore, it would have been obvious to combine Tanaka with Yatagai to obtain the invention as specified by the instant claim.

Regarding instant claim 9, Yatagai further discloses that the pressure-sensitive adhesive tape is useful for binding a wire harness of automobiles (paragraph [0002]), which is construed to meet the claimed fixing a part of an electronic device.

Regarding instant claim 10, Yatagai further discloses that the natural rubber latex is a mixture of an unmodified natural rubber latex and an acrylic modified rubber latex wherein the ratio of unmodified natural rubber latex and acrylic modified natural rubber latex is 0:100 to 100:0 (paragraph [0032]), which encompasses the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 11, Yatagai further discloses that he pressure-sensitive adhesive composition comprises a rubber-based latex composed of a natural rubber latex and a styrene-butadiene copolymer latex, wherein the weight ratio of the natural rubber latex and the styrene-butadiene copolymer latex is preferably 10:90 to 90:10 (paragraph [0014]). 
	It is noted that the range recited by Yatagai does not overlap the range recited by the instant claim; however, the disclosure of a ratio of 90:10 natural rubber latex to styrene-butadiene copolymer latex is sufficiently close to the below 10% by weight range recited by the claim. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP § 2144.05.
	Alternatively, Yatagai discloses that the pressure-sensitive adhesive comprises 1 to 10 parts by weight of a water-soluble casein with respect to 100 parts by weight of a tackifier, which itself is present in an amount of 40 to 150 parts by weight with respect to 100 parts by weight of the rubber-based latex (paragraphs [0019-0021]). Said water-soluble casein is considered a protein, which is a polymer of repeating amino acid units. Furthermore, the amount of casein is construed to include the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.

Regarding instant claim 12, Yatagai illustrates an exemplary acrylic-modified natural rubber formed from 100 parts of a natural rubber latex reacted with 10 parts of methyl methacrylate (paragraph [0058]), which one of ordinary skill in the art would conclude forms an acrylic-modified natural rubber having a content of methyl methacrylate repeat units of, at most, 10% by weight.

Regarding instant claims 13-14 and 16, Yatagai does not explicitly disclose a substrate-free double-faced pressure-sensitive adhesive.
	However, Tanaka discloses a double-sided pressure-sensitive adhesive sheet <10> comprising a pressure-sensitive adhesive layer <5> and release liners <4> formed without a substrate (paragraph [0019]; FIG. 2). Tanaka discloses that the release liners protect the adhesive layer (paragraph [0075]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art having the teachings of the prior art before him or her, to form a double-sided pressure-sensitive adhesive sheet using the adhesive of Yatagai with release liners and without a substrate as illustrated by Tanaka. The motivation for doing so would have been that Suzuki demonstrates that double-sided adhesives formed with release liners and without substrates are readily known in the art to form tapes useful in the field of electronics. Further, one of ordinary skill in the art would have been motivated to reduce the number of requisite parts/materials used to produce the desired adhesive tape.
	Therefore, it would have been obvious to combine Tanaka with Yatagai to obtain the invention as specified by the instant claims.

Regarding instant claim 15, the prior art combination does not explicitly disclose the claimed displaced length in a heat-resistant holding power test.
	However, Suzuki discloses a pressure-sensitive adhesive composition comprising an acrylic-based polymer (paragraph [0010]). Suzuki further discloses that said adhesive has a high level of cohesiveness in a high-temperature environment as shown by high-temperature holding strength, which contributes to excellent adhesive properties (paragraph [0007]).
	Suzuki discloses that high-temperature cohesiveness is readily controlled by controlling the individual polymeric components of the pressure-sensitive adhesive inclusive of the glass transition temperature of each polymeric component (paragraph [0010]).
	Since the instant specification is silent to unexpected results, the specific displaced length in a heat-resistant holding power test is not considered to confer patentability to the claims. As the high temperature cohesiveness is a variable that can be modified, among others, by adjusting the amount of composition inclusive of controlling the glass transition temperature of each polymeric component, which would necessarily modify the displaced length during a heat-resistant holding power test, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of displaced length through optimization of the composition in the prior art combination to obtain the desired high temperature cohesiveness (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yatagai in view of Tanaka and Suzuki as applied to claim 1 above, and further in view of Okada et al. (US Patent Application Publication No. US 2014/0213716 A1) (Okada).

Regarding instant claim 6, Yatagai in view of Tanaka and Suzuki discloses the pressure-sensitive adhesive sheet comprising the methyl methacrylate-modified natural rubber. Yatagai further discloses that the pressure-sensitive adhesive exhibit adhesive strength when utilized for its intended purpose (paragraph [0028]).
	Yatagai in view of Tanaka and Suzuki does not disclose the peel strength recited by the instant claim.
	However, Okada discloses a double-faced PSA sheet used for fastening electric/electronic components (paragraph [0160]). Okada discloses that the PSA composition exhibits excellent adhesive properties (e.g., adhesive strength) (paragraph [0017]). Okada further discloses that the PSA comprises, as the base polymer, at least natural rubber (paragraph [0105]). Okada further discloses that the PSA sheet has a 180º peel strength 10 N/20 mm or greater when measured by pressure-bonding the PSA sheet to a surface of a stainless steel plate (paragraph [0128]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the pressure-sensitive adhesive composition of Yatagai in view of Tanaka and Suzuki such that it has a 180º peel strength of 10 N/20 mm or more as prescribed by Okada. The motivation for doing so would have been that natural rubber-based pressure-sensitive adhesives having such a peel strength exhibit excellent adhesive properties when used for fastening electric/electronic components.
	Therefore, it would have been obvious to combine Okada with Yatagai in view of Tanaka and Suzuki to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the grounds of rejection are withdrawn and replaced by new grounds of rejection.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 22 June 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        08/15/2022